UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 Commission File # 000-52727 ELRAY RESOURCES, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0526438 (IRS Employer Identification Number) 575 Madison Avenue, Suite 1006,New York, NY 10022 (Address of principal offices) (917) 775-9689 (Issuer’s telephone number) Securities registered pursuant to section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, Par Value $0.001 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: o Yesþ No Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. þYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesþ No On June 29, 2012, the last business day of the registrant’s most recently completed second quarter, the aggregate market value of the Common Stock held by non-affiliates of the registrant was $140,915, based upon the closing price on that date of the Common Stock of the registrant on the OTCQB of $0.60.For purposes of this response, the registrant has assumed that its directors, executive officers and beneficial owners of 5% or more of its Common Stock are deemed affiliates of the registrant. As of March 11, 2013, the registrant had 14,035,037 shares of its Common Stock, $0.001 par value, outstanding. Documents incorporated by reference: None. Table of Contents Item Page PART I Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities. 8 Item 6. Selected Financial Data. 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 8. Financial Statements and Supplementary Data. 12 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 30 Item 9A. Controls and Procedures. 30 Item 9B. Other Information. 32 PART III Item 10. Directors, Executive Officers and Corporate Governance. 33 Item 11. Executive Compensation. 37 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 39 Item 13. Certain Relationships and Related Transactions, and Director Independence. 40 Item 14. Principal Accounting Fees and Services. 41 PART IV Item 15. Exhibits, Financial Statement Schedules. 42 SIGNATURES 44 2 FORWARD LOOKING STATEMENTS This report on Form 10-K contains forward-looking statements within the meaning of Rule 175 of the Securities Act of 1933, as amended, and Rule 3b-6 of the Securities Act of 1934, as amended, that involve substantial risks and uncertainties. These forward-looking statements are not historical facts, but rather are based on current expectations, estimates and projections about our industry, our beliefs and our assumptions. Words such as “anticipate,” “expects,” “intends,” “plans,” “believes,” “seeks” and “estimates” and variations of these words and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control and difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this Form 10-K. Investors should carefully consider all of such risks before making an investment decision with respect to the Company’s stock. The following discussion and analysis should be read in conjunction with our consolidatedfinancial statements for Elray Resources, Inc. Such discussion represents only the best present assessment from our Management. 3 PART I Item 1.Business DESCRIPTION OF BUSINESS In General Elray Resources, Inc. (“Elray” or “Company”) was incorporated in Nevada on December 13, 2006. Angkor Wat Minerals Ltd. (“Angkor Wat”), the wholly-owned subsidiary of the Company, was incorporated in Cambodia on June 26, 2006. Elray owned a 100% interest in Porphyry Creek, a 90 square kilometer gold and copper claim located in Cambodia. On February 10, 2011, Elray entered into an agreement to dispose of Angkor Wat Minerals in exchange for 56,847,500 ordinary shares of Cambodian Gold PLC, and the majority shareholders and board of directors of the Company approved a dividend of 56,847,500shares of Cambodian Gold PLC to the Elray shareholders of record as of February 7, 2011 on a basis of one share of Cambodian Gold for each share owned in Elray. As of the current date, Cambodian Gold PLC has failed to take transfer of the gold mining assets and issue the shares in exchange. Elray has failed to find a buyer for these assets and has discontinued maintenance and exploitation of the gold mining properties. Exploitation of the gold mining properties is not part of the current business strategy and therefore does not justify the expenditure and resources necessary to maintain and exploit them. On February 23, 2011, Elray entered into a Purchase Agreement (the “Splitrock Agreement”) to acquire 100% of the issued and outstanding shares of Splitrock Ventures (BVI) Limited (“Splitrock”), a British Virgin Islands company, as consideration for the issuance of 5,924,547 shares of common stock of the Company.Splitrock is in the online gaming business.On the closing date, pursuant to the terms of the Splitrock Agreement, Anthony Goodman, representing the shareholders of Splitrock, acquired the 5,924,547 shares of Elray’s common stock, which resulted in a change of control under which 70% of the shares of Elray are now held by the previous shareholders of Splitrock (Share number adjusted for Reverse Stock Split).In accordance with the Splitrock Agreement, Barry J. Lucas resigned as Chairman and Director and Anthony Goodman was elected as a replacement; Neil Crang resigned as Director and Donald Radcliffe and Roy Sugarman were elected as replacements; and Michael J. Malbourne resigned as Secretary and David E Price, Esq. was appointed as a replacement. On December 9, 2011, Elray entered into an Amended Purchase Agreement (“Amended Splitrock Agreement”) which amended certain elements of the Splitrock Agreement originally entered into by the parties of February 23, 2011. Whereas under the Splitrock Agreement, the Company was to acquire 100% of the shares of Splitrock, pursuant to the Amended Splitrock Agreement, the Company shall instead acquire only certain assets and liabilities of Splitrock. As consideration for the acquisition of Splitrock, the Company has issued 5,924,547 shares to the shareholders of Splitrock as full consideration therefore. The shares issued resulted in a change of control under which 70% of the shares of Elray were held by the previous Splitrock shareholders immediately after the issuance. The existing officers and directors of Elray resigned and the directors nominated by Splitrock; Messrs. Radcliffe, Sugarman, and Goodman, were elected to the board of Elray Resources. Mr. Goodman was appointed Chief Executive and Chief Financial Officer of Elray. On October 27, 2011, Donald Radcliffe resigned as director and Michael Silverman was appointed as his replacement. As part of the Amended Splitrock Agreement, Elray acquired gaming intellectual property, gaming domains, trademarks and player databases (“Splitrock IP”), and is currently in the process of developing a new online casino utilizing third party software. Elray’s strategy is to provide online gaming to players in markets where such activities are legal. 4 The Company has opened a virtual managed corporate office located in New York City in order to meet potential requirements put forth by lawmakers in pending state and federal legislation. Under the proposed bills, Internet-enabled gaming operations must adhere to strict rules including locally-based operations and technology that allows for IP address restrictions and user age verification. About our Online Gaming Elray is in the process of developing an online casino to provide gaming to customers where such activity is legal. Elray will utilize software provided by a third party vendor to provide online casino games in selected markets. Development of the casino requires Elray to customize the appearance and branding of the third party software and establish merchant services to accept payments and facilitate distribution of winnings. After completion of the development phase, our primary function is to market the online casino and provide support to online gamers. Player acquisition is a key factor for organic growth in the online gaming industry. Players are primarily acquired from affiliates for a fixed fee or percentage of earnings based on negotiated predetermined criteria. Affiliates are websites or individuals that attract players through various means such as player news/interest websites, email campaigns or other relationships. The key is that payment to affiliates takes place only when negotiated criteria are met. The criteria may be player minimum deposit, level of play, or revenue earned.The critical element is that unlike most marketing campaigns, the revenues returned by marketing spend is predictable. The key elements of player retention are the creation of exciting opportunities to maintain player interest and increase play frequency. Similar to land-based casinos’ compensation programs; the tools used for this purpose include prizes, “free money,” opportunities to play against famous (or infamous) players, and tournament qualification. On March 22, 2012, Elray entered into a binding letter of intent with Golden Match Holdings Limited (“GM”), a company incorporated in the British Virgin Islands. Pursuant to the letter of intent, Elray and GM would enter into an acquisition agreement in which Elray was to acquire all of the outstanding shares of GM and the shareholders and consultants of GM was to acquire a minimum of 95% of the Company’s common stock. Pursuant to the agreement, Elray had 30 days to secure a $10,000,000 line of credit or loan before Elray and GM enter into a definitive purchase agreement. On May 3, 2012, in anticipation of the imminent closing of the GM acquisition, the Company authorized the creation of 300,000,000 shares of Series A preferred stock (Share number adjusted for Reverse Stock Split). Prior to a planned reverse split of common shares at a ratio of 100:1, the Class A Preferred Series shares are convertible at a rate of 100 common shares for each Class A Preferred Share. On May 4, 2012, the Company entered into an acquisition agreement under which the Company acquired all of the outstanding shares of GM. This follows the letter of intent previously signed on March 22, 2012. Under the terms of the acquisition agreement, Elray acquired 100% of GM, an investment holding company which has a profit sharing agreement with CALI Promocao de Jogos Sociedade Unipessoal Lda., a company incorporated under the laws of the Special Administrative Region of Macau. In the agreement, the Company transferred to the principals of GM 211,018,516 of its Series A Preferred Stock, which on a fully diluted basis, was equal to 95% of the Company's then outstanding shares (Share number adjusted for Reverse Stock Split). In accordance with the above-referenced agreement, Mr. Lao Sio I had been appointed to the Company’s Board of Directors. On July 1, 2012, the Board of Directors held a special board meeting, wherein a motion was approved to remove Mr. Lao Sio I as a director. As of the date of this report, the Company is seeking rescission of the transaction and seeking damages; the Company has filed a counterclaim and is engaged in legal proceedings with Mr. Lao Sio I. 5 Intellectual Property and Patents We own various domain names and customer databases intended for use in online gaming, including the Splitrock IP as defined previously. Compliance with Government Regulations We will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to online gaming. Regulations relating to online gaming vary significantly in different jurisdictions. Various sophisticated methods are utilized prior to acceptance of deposits to ensure that funds are only accepted from gamers in jurisdictions in which we are legally entitled to provide services. The Unlawful Internet Gambling Enforcement Act of 2006 (“UIGEA”) became United States (“U.S.”) law in late 2006 and effectively curtailed legal participation by U.S. players in online gambling.The UIGEA prevented financial transactions related to online gaming in the U.S. Players in the U.S. are currently legally precluded from participating in online gambling.Elray’s online gaming is not available to U.S. players. Numerous efforts are underway to allow regulated online gaming in the U.S. and there is pressure to allow gaming to derive tax revenue and comply with various free trade agreements. A report by PricewaterhouseCoopers asserts, “We estimate the legislation (to legalize online U.S. gambling) could increase federal revenues by as much as $51.9 billion over the 2009 to 2018 period in the event that no sports leagues or states opted out of the regulatory regime.”The potential reopening of the United States for online gaming clearly presents a huge potential upside.” If this occurs, Elray will be well positioned to make its online gaming immediately available to U.S. online players. Competition Our primary competition is expected from offshore gaming companies.With few exceptions, significant listed gaming companies (many of which are listed on the London Stock Exchange) operate using their own software.As an online gaming operator, we believe that we retain the ability to utilize the most profitable platform available and are not restricted to a single platform. Additionally, by ensuring that we operate in compliance with U.S. laws, we believe that in the event of legalized gaming in the U.S., we would not be precluded from taking advantage of U.S.-based gaming. As of the date of this report, we have no employees other than our directors. We currently conduct our business using the services of consultants and outside contractors. We do not intend any material change in the number of employees over the next 12 months. Where possible, we intend to conduct our business largely through consultants on a contract and fee for service basis. Available Information All reports of the Company filed with the SEC are available free of charge through the SEC’s web site at www.sec.gov. In addition, the public may read and copy materials filed by the Company at the SEC’s Public Reference Room located at treet, N.E., Washington, D.C. 20549. The public may also obtain additional information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. 6 Recent Events On November 28, 2012, the Company's Board of Directors approved a reverse split of the Company's issued and outstanding shares of its common stock, par value $0.001, at a ratio of 100:1, such that every 100 shares of common stock becomes 1 share of common stock, without amending the Company's total number of authorized common shares. (“Reverse Stock Split”) Shareholders holding a majority of the voting stock voted in favor of the amendment to our Certificate of Incorporation to effect a reverse stock split of one hundred-for-one as soon as such action is approved by FINRA. On December 17, 2012, the Company filed Schedule 14C to SEC to announce to the shareholders of the Company that the shareholders holding a majority of Voting Stock has executed a written consent in lieu of a meeting to approve the amendment of our Certificate of Incorporation to effect a reverse stock split of our issued and outstanding shares of each class of Capital Stock. On January 24, 2013, the Company received an approval from FINRA to conduct the Reverse Split. The corporate action took effect at the open of business, January 25, 2013. All share number or per share information presented in this 10-K gives effect to the Reverse Stock Split. Item 1A.Risk Factors We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 1B.Unresolved Staff Comments None. Item 2.Properties The Company’s business office is located at 575 Madison Avenue, Suite 1006, New York, NY 10022.The Company does not pay for this space due to an arrangement with a third party that controls the space. Item 3.Legal Proceedings On May 4, 2012, the Company entered into an acquisition agreement under which the Company acquired all of the outstanding shares of GM. As of the date of this report, the Company is seeking rescission of the transaction and seeking damages; the Company has filed a counterclaim and is engaged in legal proceedings with Mr. Lao Sio I. Item 4.Mine Safety Disclosures Not applicable. 7 PART II Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities. Market Information. The principal U.S. market for our common equity is the OTC Markets, a quotation medium for subscribing members. Our common stock is quoted for trading on the OTC Markets under the symbol ELRA. The table below sets out the range of high and low bid information for our common stock for each full quarterly period within the last two fiscal years as regularly quoted in the automated quotation system of the OTC Markets. 2012* 2011* Quarter Ended High Low High Low December 31 $ September 30 $ June 30 $ March 31 $ *Presentation gives effect to the 1 for 100 Reverse Stock Split, which occurred on January 25, 2013. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders. As of December 31, 2012, there were approximately 86 holders of our common stock. Dividends. We have not paid dividends on our common stock, and do not anticipate paying dividends on our common stock in the foreseeable future. Securities authorized for issuance under equity compensation plans. We have no compensation plans under which our equity securities are authorized for issuance. 8 Performance graph. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Recent sales of unregistered securities. On May 2, 2012, the Company issued 211,018,516 shares of its Series A Preferred Stock to the principals of GM in exchange for all of the outstanding shares of GM under the terms of the acquisition agreement. On July 3, 2012, the Company issued a total of 88,000,000 shares of its Series B Preferred stock to acquire certain assets and intellectual property related to Penny Auction Technology. On August 1, 2012, the Company issued 600,000 shares of its common stock for services for the development of its website. On October 15, 2012, the Company issued 1,018,648 shares of common stock to settle part of the loan agreement with Rousay Holdings, Ltd. During the year ended December 31, 2012, the Company issued 295,000 shares of common stock to consultants for services, 25,000 shares for cash, and 1,943,829 shares for conversion of notes. The offer and sale of such shares of our common stock were effective in reliance on the exemptions for sales of securities not involving a public offering, as set forth in Rule 506 promulgated under the Securities Act of 1933 and in Section 4(2) of the Securities Act of 1933. A legend was placed on the certificates representing each such security stating that it was restricted and could only be transferred if subsequent registered under the Securities Act of 1933 or transferred in a transaction exempt from registration under the Securities Act of 1933. Issuer Repurchases of Equity Securities. None. Item 6.Selected Financial Data. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 9 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward-looking statements This report on Form 10-K contains forward-looking statements within the meaning of Rule 175 of the Securities Act of 1933, as amended, and Rule 3b-6 of the Securities Act of 1934, as amended, that involve substantial risks and uncertainties. These forward-looking statements are not historical facts, but rather are based on current expectations, estimates and projections about our industry, our beliefs and our assumptions. Words such as “anticipate”, “expects”, “intends”, “plans”, “believes”, “seeks” and “estimates” and variations of these words and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control and difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements. You should not place undue reliance on these forward-looking statements, which apply only as of the date of this Form 10-K. Investors should carefully consider all of such risks before making an investment decision with respect to the Company’s stock. The following discussion and analysis should be read in conjunction with our consolidatedfinancial statements for Elray Resources, Inc. Such discussion represents only the best present assessment from our Management. At December 31, 2012, we had a cash balance of $214. In order to meet our budgeted cash requirements over the next 12 months, we anticipate raising money from equity financing from the sale of our common stock and loans from shareholders and third parties. If we are not successful in raising additional financing, we anticipate that we will not be able to proceed with our business plan. In such a case, we may decide to discontinue our current business plan and seek other business opportunities. Any business opportunity would require our management to perform due diligence on possible acquisitions. Such due diligence would likely include purchase investigation costs such as professional fees by consultants. It is anticipated that additional funds will be required to close any possible acquisition. During this period, we will need to maintain our periodic filings with the appropriate regulatory authorities and will incur legal and accounting costs. Although we are actively exploring such opportunities, there can be no assurance that our efforts in this regard will be successful. If no other such opportunities are available and we cannot raise additional capital to sustain minimum operations, we may be forced to discontinue business. We do not have any specific alternative business opportunities in mind and have not planned for any such contingency. Based on the nature of our business, we anticipate incurring operating losses in the foreseeable future. We base this expectation, in part, on the fact that we need to complete development of our online gaming sites and invest in the acquisition of players. Our future financial results are also uncertain due to a number of factors, some of which are outside our control. These factors include the following: · our ability to raise additional funding; · competition in the online gaming area; and · the regulatory climate for online gaming. Due to our lack of operating history and present inability to generate revenues, our auditors have raised substantial doubt about our ability to continue as a going concern. The following Management Discussion and Analysis should be read in conjunction with the consolidated financial statements and accompanying notes included in this Form 10-K. 10 COMPARISON OF THE YEAR ENDED DECEMBER 31, 2, 2011 Results of Operations We have had no operating revenues since our inception on June 26, 2006 through December 31, 2012, but have incurred losses in the amount of $9,588,005 for the same period. Our activities have been financed from the proceeds of share subscriptions and additional paid-in capital. For the fiscal year ended December 31, 2012, general and administrative expenses were$2,015,031 which were related to consulting fees of $675,359, legal fees of $470,672 and development cost of $377,252. For the fiscal year ended December 31, 2011, general and administrative expenses were$1,126,533, primarily comprised of consulting expenses of $962,101 and development expenses of $60,000. On December 9, 2011, Elray acquired certain assets and liabilities of Splitrock by issuing 5,924,547 shares of our common stock. The acquisition of gaming assets in exchange for shares resulted in an excess of cost over the net asset value of $3,254,546. The assets acquired are intangible assets which have not previously generated revenues. An impairment loss of $3,254,546 was recognized during the year ended December 31, 2011 on the intangible assets acquired due to the uncertainty of the recoverability. On February 10, 2011, Elray settled a debt carried forward since 2008 to Elmside Pty Ltd. equal to $100,000 for 1,070,000 shares of the Company’s common stock. The shares were valued at $1,284,000 ($1.2 per share based upon market price) and $1,184,000 was recorded as additional compensation expense due to Elmside Pty Ltd. being a related party. There is substantial doubt about our ability to continue as a going concern because we have not generated any revenues since our inception to cover our expenses and are therefore, sustaining losses, resulting in substantial doubt about our ability to continue as a going concern. From inception (June 26, 2006) to December 31, 2012 our operations have resulted in an accumulated deficit of $9,588,005. Our consolidated financial statements are prepared in accordance with U.S. generally accepted accounting principles.We have expensed all development costs related to our establishment. 11 Liquidity and Capital Resources Since inception through December 31, 2012, we have raised $1,207,506 through placements of our common shares and other capital contributions from shareholders and related parties. During the year ended December 31, 2012, we received proceeds from convertible notes payable of $2,142,500. The Company had $214 in cash at December 31, 2012. We believe the Company will have adequate resources to implement its strategic objectives in upcoming quarters, although we cannot guarantee that we will be able to obtain such additional financing, on acceptable terms, or at all, which may require us to reduce our operating costs and other expenditures, including reductions of personnel and capital expenditures. Failure to raise new capital or to operate a viable business with reduced operating costs and other expenditures may cause the business to fail, which, in turn, will result in the loss of the investments of our investors. There are no assurances that we will be able to achieve further sales of our common stock or any other form of additional financing. If we are unable to achieve the financing necessary to continue our plan of operations, then our venture will fail. Off-balance sheet arrangements We have no off-balance sheet arrangements including arrangements that would affect our liquidity, capital resources, market risk support and credit risk support or other benefits. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. Item 8.Financial Statements and Supplementary Data. 12 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Elray Resources, Inc. (a development stage company) New York, NY We have audited the accompanying consolidated balance sheets of Elray Resources, Inc. as of December31, 2012 and 2011, and the related consolidated statements of operations, shareholders’ equity (deficit), and cash flows for each of the years then ended and the period from June 26, 2006 (inception) to December 31, 2012.Elray Resources, Inc.’s management is responsible for these consolidated financial statements.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. The consolidated financial statements for the period from June 26, 2006 (Inception) through December 31, 2009 were audited by other auditors whose reports expressed unqualified opinions on those statements.The consolidated financial statements for the period from June 26, 2006 (Inception) through December 31, 2009 include total revenues and net loss of $0 and $1,274,000, respectively.Our opinion on the consolidated statements of operations, shareholders' deficit and cash flows for the period from June 26, 2006 (inception) through December 31, 2012, insofar as it relates to amounts from inception through December 31, 2009, is based solely on the reports of other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatements.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Elray Resources, Inc. as of December 31, 2012 and 2011, and the results of their operations and their cash flows for each of the years then ended and the period from June 26, 2006 (inception) to December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that Elray Resources, Inc. will continue as a going concern.As discussed in Note 2 to the consolidated financial statements, Elray Resources, Inc. has suffered recurring losses from operations and has a net working capital deficiency that raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas April 4, 2013 13 ELRAY REOUSRCES, INC. (A Development Stage Company) Consolidated Balance Sheets December 31, ASSETS Current assets: Cash $ $ Prepaid expenses - Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable – related parties Advances from shareholders Notes payable Convertible notes payable, net of discounts Derivative liabilities - note conversion feature Total liabilities Commitments and contingencies Shareholders' deficit: Series A preferred stock, par value $0.001, 300,000,000 shares authorized, 211,018,516 and 0 shares issued and outstanding - Series B preferred stock, par value $0.001, 280,000,000 shares authorized, 88,000,000 and 0 shares issued and outstanding, respectively - Common stock, par value $0.001, 1,700,000,000 shares authorized, 12,323,403 and 8,440,926 shares issued and outstanding, respectively Additional paid-in capital Subscriptions receivable ) - Accumulated deficit during the development stage ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ See accompanying notes to consolidated financial statements. 14 ELRAY RESOURCES, INC. and SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Operations For the Years ended December 31, Inception (June26, 2006) through December31, Operating expenses: General and administrative expenses $ $ $ Impairment of intangibles and mineral properties - Compensation expense to related party for extinguishment of debt - Depreciation - Exploration - - Loss on disposal of assets - Total operating expenses Loss from operations ) ) ) Other income (expense): Interest expense ) ) ) Interest income - Unrealized gain on derivative liability - note conversion feature Loss on extinguishment of debt ) ) ) Total other income (expense) Net loss $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to consolidated financial statements. 15 ELRAY RESOURCES, INC. and SUBSIDIARIES (A Development Stage Company) Consolidated Statement of Shareholders’ Equity (Deficit) Period from June 26, 2006 (Inception) through December 31, 2012 Series A Preferred Stock Series B Preferred Stock Common Stock Additional Paid-in Subscription Deficit Accumulated during the Development Total Stockholder’s Equity Shares Amount Shares Amount Shares Amount Capital Receivable Stage (Deficit) Issuance of common stock for cash to funders - $
